DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgment
2.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application 10-2018-0161541 filed on 12/14/2018 in the Korea Intellectual Property Office. 

Response to Arguments/Amendments
3.	 The Applicant has amended the independent Claim 1 by incorporating of Claims (2+3).  Claim 3 was previously indicated as Allowable Subject Matter. Thus, the 103 rejections towards Claim 1 and its dependent claims is withdrawn. 
	The Applicant has amended the dependent Claim 6 by incorporating of Claims (1+5). Claim 6 was previously indicated as Allowable Subject Matter and making claim 6 independent claim. Thus, claim 6 is allowed. 
	Claims 11-14 were previously indicated allowed. 

Reasons for Allowance
4.	Claims 1 and 4-13 are allowed. 
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s). 
“wherein, when the infotainment system determines that the voice command of the user is located on a rear seat of the vehicle or the smart speaker is located in a front seat of the vehicle, the smart speaker extracts uttered voice of the voice command of the user and a specific content or a service requested by the user, 
 	wherein, when a current mode is a mode other than a navigation mode, a media mode, mode, or when any one of general speakers respectively mounted in front and rear seats of the  vehicle is not playable, the smart speaker extracts the uttered voice, and 
 	wherein, when the current mode is any one of the navigation mode, the media mode, or mode, or when any one of the general speakers is playable, the specific content or the service is recognized.” as recited in Claim 1. 
“wherein the infotainment system selects and performs an audio mode in which only an o signal is output or a video mode in which an audio signal and a video signal are simultaneously output, according to the specific content transmitted from the traffic management system server or the smart speaker, and 
 	wherein, when the specific content is output in the form of only the audio signal, sound feedback is controlled according to a mode of the infotainment system, a playable state of whether general speakers respectively mounted in the front and rear seats of the vehicle are playable, a position from which a request of a user is uttered, and priorities between the request of the user and a vehicle function according to a request of the infotainment system.” as recited in Claim 6. 
 	“determining whether a current mode of the infotainment system is a navigation mode, a media mode, or a call mode when the smart speaker is located in the front seat of the vehicle;
 	determining whether one of a plurality of general speakers respectively mounted in the front and rear seats of the vehicle is playable upon determining that the infotainment system is in any one of the navigation mode, the media mode, or the call mode; and 
 	extracting, by the smart speaker, an uttered voice of the user for a request when any one of the plurality of general speakers is playable.” as recited in Claim 11. 
	The closest prior arts found. 
a.  	Rao et al. (US 2020/0114931 A1.) In this reference, Rao et al. disclose a method of identifying the wake word to determine a service (Rao et al. [0061] As described above, method 600 may be used to leverage personal assistant services while in a vehicle environment. As some personal assistant services utilize a wake word to trigger the service endpoint (e.g., a voice detection unit) to begin listening for a user request, the method includes determining if the voice input includes a wake word at 608. Although referred to as a wake word, it is to be understood that the wake word may include any suitable voice data string, which may be a word, phrase, tone, or other predefined sound. For example, the wake word may include an identifier for the personal assistant service and/or one or more other natural language greeting words (e.g., “Hey Fred”). If the voice input includes a wake word (e.g., “YES” at 608), the method includes determining a selected personal assistant service associated with the wake word, as indicated at 610. For example, the in-vehicle computing system may store and/or access a list of wake words, each associated with a personal assistant service (e.g., each wake word may only be associated with a single personal assistant service, but each personal assistant service may be associated with a plurality of wake words). The in-vehicle computing system may determine that the voice input includes a wake word if the voice input includes a voice data stream that matches a wake word in the above-described list. Accordingly, the in-vehicle computing system may map the detected wake word to the associated personal assistant (PA) service to designate that PA service as the selected PA service. Since the user may provide a voice request separately from providing the wake word, the method further includes detecting a voice request at 612. The voice request may be included in the voice input detected at 606 or may be detected as additional voice input at 612.) However, Rao et al. does not teach and/or suggest recognizing the specific content or the service based on the current mode of the infotainment system, extracting uttered voice of the voice command of the user based on location of the smart speaker or the voice source as recited in Claim 1. Rao et al. does not teach and/or suggest sound feedback is controlled by a mode of the infotainment system, playable state of the general speakers when the specific content is output in the form of only the audio signal as recited in claim 6. Rao et al. does not teach and/or suggest determining whether a current mode of the infotainment system is a navigation mode, a media mode, or a call mode when the smart speaker is located in the front seat of the vehicle as recited in Claim 11. Thus, Rao et al. fail to teach and/or suggest the allowable subject matter noted above. 
b.	 Kim et al. (US 2014/0195110 A1.) In this reference, Kim et al. disclose a method for outputting a map according to a navigation mode of an infotainment system (Kim et al. [0030] Vehicle terminals described in the present disclosure may refer to a terminal installed in a vehicle. For example, vehicle terminals may include mobile phones, smart phones, notebook computers, digital broadcast receivers, personal digital assistants (PDAs), portable multimedia players (PMPs), navigation devices, and the like, that may be detachably attached to a holder or a rest, as well as fixed types of terminal installed in vehicles, [0054] The display unit 121 may display (output) information processed in the vehicle terminal 100. For example, when the vehicle terminal 100 is in a navigation mode, the display unit 121 may display a user interface (UI) or a graphic user interface (GUI) associated with navigation. When the vehicle terminal 100 is in broadcast reception mode, the display unit 121 may display a received image, a UI or GUI, and the like, [0058] The display unit 121 may output a map according to a navigation mode. The display unit 121 may map location information of a vehicle calculated by the GPS receiving unit 115. Besides, when a partial region of the map output to the display unit 121 overlaps with a predetermined region, the display unit 121 may map the predetermined region to the map by using a graphic object, or the like.) Kim et al. teach displaying the map when the infotainment system in the navigation mode, displaying the received image, the UI, or the GUI when the infotainment system in the broadcast reception mode. However, Kim et al. does not teach and/or suggest recognizing the specific content or the service based on the current mode of the infotainment system, extracting uttered voice of the voice command of the user based on location of the smart speaker or the voice source as recited in Claim 1. Kim et al. does not teach and/or suggest sound feedback is controlled by a mode of the infotainment system, playable state of the general speakers when the specific content is output in the form of only the audio signal as recited in claim 6. Kim et al. does not teach and/or suggest determining whether a current mode of the infotainment system is a navigation mode, a media mode, or a call mode when the smart speaker is located in the front seat of the vehicle as recited in Claim 11. Thus, Kim et al. fail to teach and/or suggest the allowable subject matter noted above. 
c.	Park et al. (US 2021/0035583 A1.) In this reference, Park et al. disclose a method/ a system for controlling a smart device in a vehicle (Park et al. [0011] A method for controlling a smart device may include, receiving a first voice including a first voice command and uttered by a user; obtaining a first contents which corresponds to the first voice command, wherein, the first contents include a plurality of selectable objects and each object included in the plurality of objects includes identifier assigned to the objects respectively; outputting a display-back displaying a first area including a part of the plurality objects of the first contents; receiving a second voice including a second voice command and uttered by the user, wherein the second voice command includes a first identifier which corresponds to a first object included in the plurality of objects and requests performing a first operation related to the first object; wherein when the first object is included in the first area, performing the first operation; and wherein when the first object is not included in the first area, performing a second operation requesting confirmation of performing of the first operation related to the first object and the first object, to the user.) However, Park et al. does not teach and/or suggest recognizing the specific content or the service based on the current mode of the infotainment system, extracting uttered voice of the voice command of the user based on location of the smart speaker or the voice source as recited in Claim 1. Park et al. does not teach and/or suggest sound feedback is controlled by a mode of the infotainment system, playable state of the general speakers when the specific content is output in the form of only the audio signal as recited in claim 6. Park et al. does not teach and/or suggest determining whether a current mode of the infotainment system is a navigation mode, a media mode, or a call mode when the smart speaker is located in the front seat of the vehicle as recited in Claim 11. Thus, Park et al. fail to teach and/or suggest the allowable subject matter noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655